Opinion by
Head, J.,
The plaintiff sues on a promissory note, a copy of which he attaches to his statement. Although upon its face the note was a promise to pay to the plaintiff $717.24, the latter declares in his statement there was then due and payable only the one-half of that amount, to wit, $358.62, and that sum he sought to recover. Neither in the pleadings nor the affidavit of defense was there any denial by the defendant that he executed and delivered the note. Under the rules of court in Lack*399awanna County, the plaintiff, with the pleadings in such condition, would be entitled to offer the note in evidence, and thereupon he has a prima facie case.
The defendant, not denying that such would be the operation of the rule in ordinary cases, contends that the situation was changed because the plaintiff was not seeking to recover the full amount of the face of the note sued on. He agrees that if the plaintiff had claimed all of it, the note would have been properly received in evidence, the plaintiff’s first case would be complete, and the burden of proof would then be on the defendant to make good his defense. We cannot perceive why the rule is not operative because the plaintiff saw fit, in his statement,-to declare there was then due and payable but one-half the note. That declaration was wholly to the advantage of the defendant. The defendant’s promise was to pay not only the entire amount but any portion of it that became due and payable. If, for any reason satisfactory to the plaintiff, he chose to sue for and recover only the one-half of what appeared to be due unto him, that furnishes no sound reason for any change in the rules of pleading, nor would it shift from the defendant the burden of affirmatively establishing his defense to the payment of the portion of the debt sued for. The learned court below was right, therefore, in holding that the note should be received in evidence to support the plaintiff’s claim and that thereupon the burden of proof shifted to the defendant.. This being true, it necessarily followed it was not competent for the defendant to undertake, by cross-examination of the plaintiff, to introduce his defense in advance of the proper time. The first, second and third assignments of error are overruled.
The plaintiff was a creditor of a drug company in which the1 defendant was actively interested, not only as a stockholder but as an executive officer. To secure this indebtedness he held three notes of the company, all. of which had been executed by this defendant as its *400officer. These notes aggregated precisely one-half the face value of the note now in suit and exactly the amount herein sued for. These three notes were delivered by the plaintiff to the defendant when the latter executed and delivered to the plaintiff the note now in suit. Had the note last named been for the half of its face, or in other words for the amount of the three notes which the plaintiff surrendered, the transaction would present no difficulty at all. When it comes to an explanation of why the note was made in twice the amount due to the plaintiff, the testimony of the two parties, who alone knew the facts, radically differs. With this contradictory testimony we need not now concern ourselves further than to say that, as we read the charge of the learned trial judge, the controlling question was fairly and impartially submitted to the jury. If the testimony of the plaintiff were accepted by that body, undoubtedly he showed a right to recover the amount he sued for. If the defendant’s testimony were believed, there was an entire failure of consideration because the note was never in fact discounted, and therefore the defendant declares his promise to pay was extinguished. Had the note been discounted, the defendant, as both parties agree, was to have received for his own use one-half the proceeds, the plaintiff neither claiming nor demanding more than the amount of the three notes he surrendered. In the event of such discount and the division of the proceeds, the defendant further asserts that he was to have been liable only for the one-half which he received and that the plaintiff would have remained liable for the one-half which he received. Manifestly this arrangement, if actually made, in no respect improved the situation of the plaintiff. The burden was clearly on the defendant to convince the jury that notwithstanding the giving of the note,‘he never undertook to become liable personally for the payment of any part of it. The verdict establishes that this contention was rejected. That being true, we are unable to see that the defendant suf*401fered any substantial injury because of the manner in which the case was submitted. As all of the remaining assignments of error complain of certain portions of the charge, they must all be overruled.
Judgment affirmed.